NOTICE: NOT FOR OFFICIAL PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                   IN THE
            ARIZONA COURT OF APPEALS
                               DIVISION ONE


              LAY TRECE WILLIAMS, Petitioner Employee,

                                       v.

    THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                      CIRCLE K, Respondent Employer,

      TRAVELERS INDEMNITY COMPANY, Respondent Carrier.

                            No. 1 CA-IC 20-0001
                              FILED 9-30-2020


              Special Action - Industrial Commission
                   ICA Claim No. 20181-660282
               Carrier Claim No. 127-CB-FAK 0192-E
       The Honorable Michelle Bodi, Administrative Law Judge

                                 AFFIRMED
                                 COUNSEL

Lay Trece Williams, Phoenix
Petitioner Employee

Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent

Lundmark Barberich LaMont & Slavin PC, Phoenix
By Javier Arturo Puig
Counsel for Respondent Employer and Carrier


                     MEMORANDUM DECISION
Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge David B. Gass and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1            Lay Trece Williams appeals the award and decision upon
review of the Industrial Commission of Arizona (“ICA”) that found her
ankle injury to be non-compensable. We affirm.

                                   FACTS

¶2            In November 2017, Williams was injured at work when heavy
crates filled with two-liter soda bottles fell into the side of her ankle.
Although she experienced immediate pain and her ankle swelled later, she
finished her shift, rested her ankle the next day during her already-
scheduled day off, and returned to work the day after. After that, Williams
never missed time from work and she sometimes worked double shifts for
the next several months. Still, she and others testified that over the
following months, her ankle continued to bother her and caused her to
limp. She wanted to see a doctor but did not because of her work schedule.

¶3            For reasons unrelated to her ankle, June 6, 2018, was
Williams’s last day of work for Circle K. Five days later, she filed a workers’
compensation claim for her ankle. On June 13, 2018, she saw a nurse
practitioner. Soon after, she began receiving treatment for her ankle, and
she was eventually diagnosed in August 2018 with a high sprain, bone
contusion, and swelling. She received physical therapy through November



                                      2
                  WILLIAMS v. CIRCLE K/TRAVELERS
                        Decision of the Court

2018 when her symptoms faded. Her treatment ended under the care of
Melissa Galli, DPM.

¶4            Williams’s claim was denied, and she requested a hearing. In
February 2019, Dr. William Leonetti, DPM, conducted an independent
medical examination of Williams’s ankle. At the compensability hearing,
neither Dr. Galli nor Dr. Leonetti testified that Williams’s condition was
caused by her November 2017 work-related incident. Dr. Galli could not
render an opinion on that issue but conceded Williams’s ankle problems
could be a result of her pre-existing flat foot condition. Dr. Leonetti opined
that Williams’s problems were related to her flat foot condition.

¶5            The administrative law judge issued an award denying
Williams’s claim as non-compensable, noting that Williams had not shown
a causal connection between the incident at work in November 2017 and
her ankle condition in June 2018. After the administrative law judge
reviewed the award and affirmed it, Williams filed this appeal.

                               DISCUSSION

¶6           Williams has the burden to prove the material elements of her
claim by a preponderance of evidence. Brooks v. Indus. Comm’n, 24 Ariz.
App. 395, 399 (1975). “If the result of an industrial accident is not clearly
apparent to a layman, then the causal relationship of the accident to the
physical or mental condition must be established by expert medical
testimony.” Phelps v. Indus. Comm’n, 155 Ariz. 501, 505 (1987). This court
will affirm an award when it is based on any reasonable theory of the
evidence. Perry v. Indus. Comm’n, 112 Ariz. 397, 398–99 (1975).

¶7           Williams did not provide the expert medical testimony
necessary to prove her claim. On appeal, she argues her flat foot did not
cause her ankle condition. We are not persuaded; she submitted no
evidence to support that claim at the hearing.

¶8            For a claim to be compensable, a worker must not only suffer
an industrial injury but must also show that the damage caused the
worker’s current medical condition. Yates v. Indus. Comm’n, 116 Ariz. 125,
127 (App. 1977). In Yates, a cook punctured her finger with a metal meat
fork while working. She put a bandage on her finger and forgot about it.
Several months later, she was hospitalized and diagnosed with a bacterial
heart condition that typically occurs after exposure to dental instruments
or injection needles. She filed a workers’ compensation claim alleging that
the metal meat fork was the cause of her condition. However, she did not
provide a medical expert who linked the work-related injury to her heart


                                      3
                  WILLIAMS v. CIRCLE K/TRAVELERS
                        Decision of the Court

condition. We affirmed an ICA award that denied her claim as a non-
compensable injury, noting that although she had shown a work-related
incident, she had not proven that it caused her heart condition. That
analysis applies here. Although the evidence indicates Williams sustained
an ankle injury at work, Williams has not shown that the incident caused
the ankle condition for which she received medical treatment more than six
months later.

¶9              Finally, Williams argues many other factual and legal issues
in her briefs, none of which are relevant to the issue of compensability. After
briefs were filed with this Court, Williams sought to supplement the record
on appeal with evidence that was not submitted at the hearing below and
is not relevant to the issue of compensability. A ruling on her motion was
deferred to this panel. We now deny that motion as improper and
irrelevant.

                               CONCLUSION

¶10          The evidence supports the administrative law judge’s
conclusion that Williams failed to show a causal link between the incident
at work in November 2017 and her ankle condition in June 2018. Thus, we
affirm the award.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4